UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Amwest Imaging Incorporated (Exact name of registrant as specified in its charter) Nevada 27-2336038 (State of Incorporation or organization) (I.R.S. Employer Identification No.) 10213 Penwrith Avenue, #104 Las Vegas, NV 89144 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: 13,000,000 Shares of Common Stock OTC-BB Title of each class to be so registered Name of each exchange on which each class is to be registered If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A. (c), check the following box.[X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A. (d), check the following box[] Securities Act registration statement file number to which this form relates: 333-167743 Securities to be registered pursuant to Section 12(g) of the Act: Not Applicable (Title of class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered Common Stock, 75,000,000 Shares authorized, par value $.001 Item 2. Exhibits None. 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Amwest Imaging Incorporated By: /s/ Patrick Moore Patrick Moore Chief Executive Officer Date: December 16, 2010 3
